 ARO, INC.ARO, Inc.andMary Marvleen Williams.Case 26-CA-5876December13, 1976DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING AND PENELLOOn July 19, 1976, Administrative Law JudgeRussell M.King, Jr., issued the attached-Decision inthis proceeding. Thereafter, the General Counsel filedexceptionsand a supporting brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the, record and theattached Decisionin light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge only tothe extent consistentherewith.The Administrative Law Judge recommended dis-missal of theallegationthat Respondent ARO, Inc.,violated Section8(a)(1) by refusing to rehire MaryMarvleen Williams because of her complaints aboutthe order of a layoff. He found that she was notengaged inprotected concerted activity.We findmerit in the General Counsel's exception to thisfinding.Mary Marvleen Williams started working for theRespondent on January 15; 1975,1 as a janitor-cleaner.Three additional janitor-cleaners were hiredaround thistime:David Tipps on January 13,Margaret Lawson on January 14, and George Propston January 16. Tipps, Lawson, and Williams werehired as temporary employees; Propst was-hired tofill a permanentposition.A collective-bargainingagreementexists betweentheRespondent and the Air Engineering MetalTrades Council and Affiliated Unions, AFL-CIO,with the job classification ofjanitor-cleaner designat-ed therein.2Williamswas given a copy of thisagreementthe day she started work. The contractrequiresall employees without any distinction be-iAll dates refer to 1975 unless otherwiseindicated.2This agreement will be in effectuntil February 28, 1978.3Bishop andCrutchfield,who also supervised Williams on occasion,were not called as witnesses.4E.A. Sons, business manager oftheUnion, stated thatWilliamscomplained to him aboutthe layoff in April.He informed her that he wasunable to file a grievancefor her.5In the meantimeTipps andLawson were rehired in June.sTheparties stipulated thatWilliams was not terminated nor refusedrecall because of any shortcomingin herworkperformance.7The Administrative Law Judgein in.22 of hisDecision made thegratuitous comment that he was "mindfulof the problemsthat Section 10(b)of the Act wouldimpose had the GeneralCounsel attempted to revert backto the terminationdate [April II ] in thealleged violation."He went on to227 NLRB No. 43243tween permanent and temporary to serve a 90-dayprobationary period;at its completionthe employees'seniority rights begin and revert to their starting date.Williams, Tipps, and Lawson were laid off-on April11before completion of their probationary period.Williams had heard rumors of the layoff which wereconfirmed by her supervisor, James Bishop,3 on April4.Williams asked Bishop why Propst was not beinglaid off since he had been the last to start work. Shethenmade asimilarinquiry of Supervisor Crutch-field, again relyingon, at leasther understanding of,the contract. On the night of the layoffs, Williamscomplained to Shanks, Respondent's employmentadministrator, about the order of layoff; she againmentioned the contract .4 After this discussion Shanksinformed Rutland, his supervisor, that Williams was acomplainer.Williams thereafter called Shanks monthly inquir-ing about the possibility of reemployment.5 On orabout October 22, Williams discovered Lawson hadleft a permanent janitor-cleaner position, and calledShanks requesting Lawson's job. Shanks told Wil-liams she wouldnot be rehired because of hercomplaining; 6 he told her that her complaints hadcreated a disturbance and that she had no right toquestion the order of layoff.?The Administrative Law Judge found Williams hadno senioritystatusor rights under the contract, andthat the motivation for her complaints stemmed froma lack of understanding of the contract and her desirefor personalgain.As such he concluded Williams wasacting for herself only and was not engaged inprotected concerted activity. With these findings wedisagree.The Administrative Law Judge did not view thiscase asinvolving the question of whether or notWilliams' complaint had merit. We agree since theBoard has long held that the merit of the employee'scomplaint is irrelevant to the issue of whether theemployee is engaged in protected concerted activity.8Nonetheless he went on to find that Williams did notunderstand the contract and had relied on rightsspecifically abrogated by the contract.9 Whether sheunderstood the contract is irrelevant;Williams'remark that"the General Counsel concluded,for reasons unknown, that theRespondent decided to October not to rehire Williams because of herinquiries or `complaining.'"The obvious answer to this remark is that noviolation was alleged to have occurred in April since the unfair labor practicewas committed when Respondent decided not to rehire Williams and toldher on October 22 that her continuous complaints about the layoff was thereason for this decision;until then there was no reason to allege that anunfair labor practice had been committed.3Mushroom TransportationCo, Inc.,142NLRB 1150, 1158 (1963),reversed on other grounds 330 F.2d 683(C.A. 3, 1964);Interboro Contractors,Inc.,157 NLRB 1295, 1298(1966), enfd. 388 F.2d 495(C.A 2, 1967).9The record shows not only that Williams had read those provisions ofthe contract dealing with seniority and probationary status,but was relyingon them in voicing her objections to the orderof layoff 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDreliance on its provisions brings her actions within therealm of protected concerted activity.10We also disagree with the Administrative LawJudge's conclusion that Williams' only concern wasretentionof her jab and, this being the case, that therewas an absence ' of concerted activity. It is notnecessary for employees to band together and overtlymanifest by physical action their discontent before itwill be found that their activity is concerted. InHughH.Wilson Corporation 11the Board held that if thematter at issue concerns the group of employees andis brought to management's attention by a volunteeracting in their interest this will be deemed sufficientto invoke the Act's protection. Even individualprotestwhich redounds to -the group's benefit isprotected concerted activity.12 Williams discussed thelayoff with a fellow employee, a union representative,and several of Respondent's supervisory personnel. Ifher contention was correct it would have immediatelybenefited another employee, not Williams. Individualcomplaints of this sort are similar to grievances, andsince they will have- an effect on all employees, theBoard has taken the position that such conduct isprotected by the Act.13The Administrative Law Judge found and Respon-dent's employment administrator stated that Wil-liamswas not rehired because of her complaints.Having determined that these complaints constituteprotected concerted activity within the meaning ofSection 7 of the Act, we find Respondent violatedSection 8(a)(1) by refusing to rehire Mary Williams.REMEDYHaving found that the Respondent has engaged inan unfair labor practice in violation of Section 8(a)(1)of the Act, we shall order the Respondent to ceaseand desist therefrom and°from in any other mannerinfringing upon its employees' Section 7 rights, andtake certain affirmative action, including reinstate-ment and backpay, designed to effectuate the policiesof the Act. The backpay shall be computed on aquarterly basis in the manner set forth in F.WWoolworthCompany,90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum, asset forth inIsis Plumbing & Heating Co.,138 NLRB716 (1962).CONCLUSIONS OF LAW1.ARO, Inc., the Respondent, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.By refusing to rehire Mary Marvleen Williamson October 22, 1975, because of her protectedconcerted activities, the Respondent has engaged inan unfair labor practice within the meaning ofSection 8(a)(1) of the Act.3.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.-ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,ARO, Inc., its officers, agents, successors, andassigns, shall:-1.Cease and desist from:(a)Refusing to -recall or rehire employees forengaging in protected concerted activities.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of, rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer Mary Marvleen Williams immediate andfull reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and make her whole for any earnings shelost, plus interest, as a result of Respondent's failureto recall heron October 22, 1975.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its facilities in Tullahoma, Tennessee,copies of the attached notice marked "Appendix." 14Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous, places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken10Merlyn Bunney and Clarence Burney, d/b/a Bunney Bros Construction14 In the event that this Order is enforced by a Judgment of a UnitedCompany, 139NLRB 1516 (1962).States Court of Appeals, the words in the notice reading "Posted by Order of11 171 NLRB 1040,1046 (1968),enfd. 414 F.2d 1345(C A. 3,1969).the National Labor Relations Board" shall read "Posted Pursuant to a12 Id at 1046.-Judgment of the United States Court of Appeals Enforcing an Order of the13Interboro Contractors,supra.NationalLaborRelations Board." ARO, INC.by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 26, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a, hearing, that we violated Federal law byrefusing to recall an employee for engaging inprotected concerted activities, we hereby notify youthat:The National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all these things.WE WILL NOT refuse to recall or rehire you forengaging in protected concerted activities.WE WILL NOT in any other manner interferewith you or attempt to restrain or coerce you inthe exercise of the above rights.WE WILL offer Mary Marvleen Williams imme-diate and full reinstatement to her former job or, ifthat job no , longer exists, to a substantiallyequivalentposition,without prejudice to herseniority or other rights and privileges, and we willmake her whole for any earnings she lost, plusinterest, as a result of our refusal to recall her onOctober 22, 1975.ARO, INC.DECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge: Thiscasewas heard by me in Manchester, Tennessee, onFebruary 12, 1976. The charge was filed by the individual(Williams) on October 22, 1975,1 and the complaint was245issued on December 4, 1975, alleging that ARO, Inc.,(Respondent) violated Section 8(a)(1) of the NationalLabor Relations Act, as amended (the Act) by refusing torecall or rehire Williams because of her protected concertedactivities.2Upon the entire record, including my observation of thewitnesses and their demeanor,3 and after due considerationof the briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Respondent is a corporation engaged in aeronauticalresearch and development at its facilities in Tullahoma,Tennessee. As such and during the past 12 months, theRespondent has purchased and received products valued inexcess of $50,000 directly from points located outside theState of Tennessee, and during the same period, theRespondent has sold or shipped products valued in excessof $50,000 directly to points located outside of Tennessee.The Respondent admits, and I fmd, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.I further find, as admitted, that Air Engineering MetalTrades Council and Affiliated Unions, AFL-CIO (theUnion), is a labor organization within the meaning ofSection 2(5) of the Act .4II. ALLEGED UNFAIR LABOR PRACTICESummary of EvidenceMr. Robert Fred Shanks is employed by Respondent asan employment administrator, working in the personneloffice.In that capacity, Shanks receives employmentapplications and requisitions, arranges for employmentinterviews, and makes employment offers. During1975,Shanks was supervised by James M. Rutland who wasmanager of the personnel relations branch 5Shanks indicated that the unit employees were paidhourly and that Williams was hired on January 15 as a"temporary" janitor-cleaner at $4.26 per hour in accor-dance with the wage scales set for in the union contract .61All dates are in 1975 unless otherwise stated.2Williams had been laid off or terminated April 11. The parties are inagreementand-admit herein that the termination was not violative of the Act.3The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have derivedfrom a review of theentiretestimonialrecord and exhibits with due regardfor the logic of probability, the demeanor of thewitnesses, and the teachingofN.LR.B. v. Walton Manufacturing Company & Loganvtlle Pants Company,369 U.S. 404,408(1962). As to thosewitnessestestifying in contradiction tothe findingsherein, their testimony has been discredited, either as havingbeen in conflict with the testimony of crediblewitnessesor because it was inand ofitselfincredibleand unworthy of belief.Alltestimony has beenreviewed and weighed in the light of theentirerecord.4The Union, not a formal partyin this case,representsthe Respondent'soperations,maintenance,repair,modification, and service employees.Williams was nota unionmember but her job fell within the unit. However,she was a "temporary" employee and that term, and the standing of atemporary employee in the unit, will be discussed later herein.5Rutland, who testified at thehearing, retiredin January 1970.6The contract was introduced into evidence and in Appendix A thereof(Continued) 246DECISIONSOF NATIONALLABOR RELATIONS BOARDThree other employees were also hired during the sameperiod as follows:a.On January 13, David M. Tipps, temporary,janitor-cleaner.b.On January 14, Margaret Neal Lawson, tempo-rary, janitor-cleaner.c.On January 16, George S. Propst, "permanent" 7janitor-cleaner.Shanksfurther testified that the "probationary" period forall 4 employees was 3 months and that Williams, togetherwith employees Tipps and Lawson, were all hired as"temporary" (as opposed to "permanent") janitor-cleaners,were terminatedon April 11, and before the expiration ofthe 3-month probationary period.Sometime prior to the terminations and on or about April11, after the terminations had apparently been announced,Shanks testified that he and Williams had a conversationswhereinWilliams, according to Shanks, did not mentionthe unioncontract but did bring up "seniority" andinquired as to why employee Propst was not also being laidoff. Shanks testified that he thought Williams was talkingabout "[s]emority, per se" without reference to the unioncontract. Shanks attempted to explain to Williams thatPropst was kept because he was "hired as a permanentemployee," but Williams, according to Shanks, did notunderstand (or was not satisfied with) the explanation.9Sometime thereafter Shanks reported to Rutland (person-nel relations branch manager) thatWilliams "was acomplainer,"presumably because she had, in effect, com-plained of her termination in absence of that of employeePropst.10 Shanks indicated -that both Tipps and Lawsonwere later rehired, on June 2 and 24, respectively, and wenton to receive or obtain "permanent" status with theRespondent.11 Shanks also testified that Williams contact-ed him "approximately monthly" after her terminationseeking reemployment, to which he would reply that "shewould be considered . . . if the job came open." 12 Lawsonvoluntarily resigned on October 10 and according toShanks, her job was thereafter "posted." Shanks testifiedthatWilliams again contacted him "during [the] month ofOctober" regarding reemployment and filling Lawson's"permanent janitorial position," whereupon he informedher that her "complaining . . . was the reason that she wasnot going to be rehired." 13,Williams initially testified that she was laid off on April11, for "lack of work." 14 Her immediate supervisor wasJames Crutchfield and according to Williams, they bothhad a conversation together "on or about" the terminationdate 15 and wherein Williams again asked (or complained)about the fact that Propst wasremainingalthough he hadless seniority. According toWilliams, Crutchfield repliedthat "he didn't knowwhythat was, that he didn't know thathe [Propst] was really on a permanentbasis,how theybased it." 16 Williams further testified that in the conversa-tion with Crutchfield she mentioned the contract, pointingthe job classification does appear with a salary of $4.26 per hour for the first 6months.However, records introduced in the case indicated that Williamsmade $3.90 per hour The discrepency was explained in later testimony Awage increase went into effect subsequent to the hiring of Williams and thenew scale appearsin the contractrThe significance of "probationary" and "temporary" or "permanent"employees will be discussed later.A new "permanent" employee, or newemployee filling a "permanent" position is yet a "probationary" employeefor 3 months, but once he has worked 3 months. his seniority date revertsback to his origmal date of hire and he is no longer a probationary employeeThe union contract does not define the term "temporary" employee except toindicatethat they "may be hired to perform temporary-work " The contractfurtherprovides that termination of "probationary" employees shall not besubject to the contract's grievance preceduies."Temporary" employees arehired, as Respondent's written employment procedures state, "for temporarywork or to fill jobs during the absence of regular employees " However, andaccording to Shanks, the 3-month probationary period also applies to"temporary" employees (new employees filling "temporary"jobs) and it thusappears that a temporary employee who works longer than 3 monthsbecomes a"permanent" employee(regardless of his job designation orclassification)and receivescredit, for seniority purposes, for the probation-ary period while a "temporary" employee, thus and thereafter obtaining fulland permanent status in the unit.The contract applies these principalsunquestionably to new employees hired as "permanent"employees. Shanksfurther, and in testimony, defined "temporary employment" as "any shorttermemployment for an indefinite period. to perform temporary work."Under the union contract, and according to Shanks, when a temporary joblastsmore than 3 months, it then becomes(and is designated as) permanent,and is thereafter"posted " I conclude that if a new and temporary employeeis initially hired to fill a "temporary"position or job,at or near the end of a 3-month period the Respondent is faced with the decision (and result)of eitherterminatingthe employee (and thus the job) or retaining the employee,thereafter in a "permanent" (or nonprobationary)status,and if in the samejob, having created a permanent and lasting formal position subject to"posting" and being subsequently filled through and by the seniorityprocedures as set out in the union contract.The creation of additional"permanent" jobs or positions would, of course, have far-reaching effects inand on labor-management relations.Management would of course behesitant in the creation of such new positions while the Union wouldencourage the same although here, by contract,the Union has in effectacknowledged the Respondent's unilateral right and choice in the matters-Williams,in testimony,denied this conversation prior to herlayoff.9Here again looms the difficult distinction between"temporary" and"permanent" employees or positions.Itake Shanks' reference here to"permanent employee"to mean that the position employee Propst was fillingwas a permanent position,while Propst himself was still a "probationary"employeeioAs earlier recitedWilliams was hired January 15 as a "temporary"janitor-cleanerPropst was hired January 16 as a"permanent" janitor-cleaner.i1Lawson,according to Shanks,was again laid off bacause of a"reduction in force" on June 27 (after obtaining permanent status on June26), but was later rehired on August 25. The record does not reflect whetheror not any other temporary or permanent janitor-cleaners were hired orrecalled during the period between the termination date (April 11) and thedate of the charge (October 22).12 It is uncertain as to whether Shanks referred here to Williams' formerand specific job or any insular type of job. I also note here that, according toShanks,the job that Lawson was recalled to or in itself became designated as"permanent"after Lawson's reemployment in June. Propst's job or positionitself was"permanent" at the time of his initial employment on January 16.i3Again I conclude that the term"complaining," as used here by Shanks,refers to their conversation regarding"seniority"which took place justbefore the termination in April,and further to the fact that the subject was(at least inferentially)brought up with each subsequent and monthlyreemployment inquiry byWilliams.34 It was stipulatedby theparties thatWilliams "was not terminatedbecause of any shortcoming in her performance. . [and that the Respon-dent ] did not refuse to rehire her because of it "15 In cross-exanunation Williams placed this conversation on April 4 andafter a conversation with another supervisor (Bishop)on the same date.16The employment letters of Williams, Tipps, Lawson, and Propst wereintroduced into evidence and reflect that, out of the four, only Propst wasdesignated as "permanent," the remaining letters indicating "temporary"employment. I again here conclude that these two terms so used referred tothe actual position, and that all were "probationary"employees at the outset ARO, INC.247out that"allnew employees[were] on 90 days proba-tion."17Williams also testified that she had two conversa-tions regarding her layoff with Supervisor J. H. Bishop.18The first conversation was on April 4, when, according toWilliams, she was initially informed of the layoff by Bishop.Williams also related that she then asked Bishop who elsewas goingto be laid off and upon finding out that Propstwas to remain, she asked Bishop why, to which he repliedthat "he washired permanent." The second conversationwith Bishop took place on April 11 (the date of the layoffs),whereupon, according to Williams, Bishop told her "thathe'd almost guarantee us 19we'd get called back to work."Williams alsoacknowledged that she called and talked toemployment administratorShanks periodically after sheleft,mentioning on at leastone occasion the retention ofPropst, and that during the last call on October 21 or 22,Shanksindicated that she would not be recalled becauseshe had "caused a disturbance ... because [she had]questioned why they kept Propst and laid Lawson, Tipps,and [herself] off."Williams conceded, on cross-examina-tion,that all of her inquiries (or complaints) were on herbehalf only and that she understood that no employee hadany seniority until after 90 days.JamesM. Rutland retired on January 31, 1976, afteralmost 20 years with Respondent. He had held the positionof manager of the personnel relations branch prior toretirementand in testimony, he summarized the Respon-dent's history with the Union, which he indicated had beenvirtually continuous (and by contract) throughout hisemployment. In Rutland's position with Respondent, hehad been involved with labor relations and he had been "inall the negotiationsfrom 1953 forward." In his testimony,Rutland appeared to make a distinction between "proba-tionary" and "temporary" employees, confining "proba-tionary" employees to those filling only "permanent"positions.Rutland would also label an employee holding apermanent position as a "permanent employee, regardless,apparently, of whether or not the 3-month probationaryperiod had been completed. Rutland further indicated thatpermanentemployees (those hired into "permanent posi-tions)weregiven "pretty strict pre-employment checks," asopposed to temporary employees, and that temporary17 Sec. 3 of the contract provides, in part, as follows:A newpennanentemployee shall be considered a probationary employ-ee for the first three (3) calendar months of employment in a singleseniority group . . . and at the end of this period, if he is retained, hisname shall be placed on the seniority list .... [Emphasis supplied.]Sec. 8 of the contract further provides as followsWhen decreasing the work force, probationary employees, apprenticesand trainees in the affected seniority group shall be the first to be laidoff.When it becomes necessary to lay off employees in any jobclassificationwithin a seniority group, the employees having the leastseniority shall be laid off first18Neither Bishop nor Crutchfield testified at the hearing According toWilliams, Bishop was Crutchfield's supervisor19The term "us" meaning, presumably, Williams, Lawson, and Tipps, thethreejanitor-cleaners who were all laid off on April 11.20This view was also expressed in testimony by Mr. E A Sons, theUnion's business agent Sons had talked to Williams"about the time that shewas laid off" and advised her that the Union could not file a grievance underthe terms of the contract, indicating that she should "check with the NationalLabor Relations Board."employees were "the first to go" in the case of a layoff orreduction in the work force. Further and according toRutland, neither "temporary" or "probationary" employ-ees have seniority rights with the Respondent and under thetermsof the contract 20Evaluation of Law and Evidence and InitialConclusions of LawThe General Counsel charges herein a violation of theAct "on or about October 13," 6 months after Williams'termination.This datecomesin approximate concert withthe voluntaryresignationof Lawson and the final telephoneinquirybyWilliams to Shanks and wherein Shanksindicated that her "complaining ... was the reason thatshewas not going to be rehired." Employees Tipps,Lawson,Williams, and Propst had originally been hiredwithin 4 days of each other and on January 13, 14, 15, and16, respectively. On April 11, Tipps, Lawson, and Williamswere terminated and during the 6 month period whichfollowed,Williams had seen Propstremain andTipps andLawson rehired. Williams' only concern I find was her ownretentionor reemployment. Her initial inquiries werenaturally directed towards Propst, the only one in the groupwith a starting or employment date subsequent to hers.21 InOctober,whenWilliams discovered that Lawson hadresigned, she understandably called Shanks again. Bystarting the alleged violation in October I can only inferthat the General Counsel concluded that Williams had noactual rights under the contract (at least until after Lawsonresigned in October).22The Respondent, I find, had in reality three categories ofemployees; 23 namely, permanent, permanent-probation-ary, and temporary-probationary. A permanent employeeis one that merely has worked for the Respondent for morethan 3 months. A permanent-probationary employee is onethat holds or fills a "permanent" position but has not yetworked for 3 months. A temporary-probationary employeeis one who is filling a temporary position and who has notworked for 3 months. Once a temporary-probationaryemployee remains longer than 3 months he becomes apermanent employee by virtue of a system of credit, andwhereby his initial 3-month period as a temporary employ-21The General Counselargues thatTipps would have been the potentialbeneficiary of Williams'inquiresabout Propst. The record and evidence doesnot supportthis contention22 I am mindfulof the problems that Sec. 10(b) of the Act would imposehad the General Counsel attempted to revert back to the termination date(April 11) in the alleged violation.However, suchwould not have been thecase if the violation was startedwith the rehiring of either Tipps or Lawson inJune Williams' inquiries were continuingduring this period. Thus, it appearsfurther that the General Counsel concluded, for reasons unknown, that theRespondentdecided in October not to rehire Williams because of herinquiriesor "complaining."23There were also two types of positions; namely, permanent andtemporary. It appearsthatthe type of positionhad no actualaffect onseniority rights under thegeneral frameworkof the contract, the key beingwhether or not the employeeworked morethan 3 months, regardless of thetype of position held. Propstwas initiallyhired intoa permanentposition.There is no evidencein the recordto indicate whether or not Propst'sposition was "posted" prior to his employment or why it was not filledinternallyThe contract, however, required posting and since the positionwas permanent, it is understandablethatthe Respondentwould want thepositionfilled over that of temporary positions because of the need for thework product or to avoid an additional posting process, or both. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDee is credited and the probationary period required perma-nent-probationary employees is waived.24I find in this case that Williams had no seniority status orrights under the contract and that her inquires" or comp-laints were thus regarding rights that did not exist. I do notview this case as involving the question as to whether or notWilliams' complaint had merit. Although it did not, as Ihave concluded above, I find that the Respondent didattempt an explanation on several occasions throughSupervisors Shanks and Bishop. I am also mindful thatWilliams did mention the contract (or the "book") in hercomplaint but it is the contract itself that, while ambiguousinmany areas, clearly denies seniority and its grievanceprocedures to all employees during the first 3 months ofemployment.Williams was never, asked whether she had read andunderstood the contract. However, it is clear that she didnot understand Propst's_retention over her termination and,as I found earlier, she was only concerned with retaining orgetting her job back. Williams' conduct was motivated byher lack of understanding and her personal desires to beemployed. The very authority she cited on her behalf (thecontract) was the same authority that clearly denied her theseniority right she sought to enforce. I find it impossible tostretch -the facts of this case to meet the Board's judicialprecedents defining and encompassing protected concertedactivity. The actions of Williams in this case I thus find andconclude were not concerted activity and were purelypersonal.CONCLUSIONS OF LAW1.Respondent is an employer,engaged in commercewithin the meaning of Section2(2), (6), and (7) of the Act.2.TheRespondent did not violate Section 8(a)(1) of theAct by itsactions as alleged in the complaint and reflectedin the record in the case.[RecommendedOrder fordismissal omitted from publi-cation.]24The union contract mentions"temporaryemployees" only once and inTemporary employees may belured toperform temporary work;sec. II entitled "Job Posting." The clause reads as follows-however, if the job continues for a period of three (3) months, theposition will be posted in accordance with this section.